Citation Nr: 1826381	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for nerve damage.  

2.  Entitlement to service connection for a nerve disability, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II.

5.  Entitlement to an initial rating of 100 percent for service-connected posttraumatic stress disorder (PTSD) from February 16, 2010.  

6.  Entitlement to an earlier effective date prior to October 14, 2016 for Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Michael James Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1978 to December 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010, September 2011, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the September 2010 rating decision, the RO, inter alia, denied the Veteran's application to reopen his previously denied claim for service connection for nerve damage.  In the September 2011 rating decision, the RO granted service connection for PTSD and assigned a 50 percent initial disability rating effective February 16, 2010.  In the November 2015 rating decision, the RO denied service connection for arthritis and granted service connection for diabetes mellitus, type II and assigned an initial 20 percent disability rating effective August 28, 2015.  The Veteran timely filed notice of disagreements (NODs) to the RO decisions as well as timely substantive appeals, via a VA Form 9, appeal to the Board.

During the pendency of the claim, a December 2016 rating decision granted a higher rating of 100 percent for PTSD, effective October 14, 2016.  This created a staged rating.  The Veteran timely appealed the effective date of the assigned PTSD 100 percent rating.  Thus, the issue before the Board in this regard may be phrased in various manners.  The issue may be phrased as entitlement to an earlier effective date for a 100 percent rating for PTSD.  The issue may also be phrased as entitlement to a 100 percent rating for PTSD from February 16, 2010.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as entitlement to an initial rating of 100 percent for service-connected PTSD from February 16, 2010 because, as noted, the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 100 percent rating from October 14, 2016.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In February 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.  

The Board's decision addressing the applications to reopen claims for service connection for nerve damage, entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, entitlement to an initial disability rating of 100 percent for PTSD from February 16, 2010, and entitlement to an earlier effective date for DEA are set forth below.  The claims for service connection for a nerve disability, to include as secondary to service-connected diabetes mellitus, and service connection for arthritis are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.
FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for nerve damage.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2.  Evidence since the July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for nerve damage and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's type II diabetes mellitus requires hypoglycemic agents and a restricted diet, but does not require regulation of activities.

4.  From February 16, 2010, the evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximate total occupational and social impairment. 

5.  As the date that an initial 100 percent rating for PTSD is granted is February 16, 2010, the date entitlement to DEA benefits arose is February 16, 2010.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied the claim for entitlement to service connection for nerve damage is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  The evidence received since the July 2007 rating decision is new and material and sufficient to reopen the claim of service connection for a nerve disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a).

3.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an effective date of February 16, 2010 for a 100 percent disability rating for service-connected PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.130, DC 9411 (2017).

5.  From February 16, 2010, the criteria for entitlement to basic eligibility for DEA have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.400 (o)(2), 3.807 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

A. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for nerve damage was previously denied in a July 2007 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs), military personnel records, and VA treatment records prior to April 2007.  Service connection was denied on the basis that there was no medical evidence showing a current disability.  

Although notified of the July 2007 denial in a July 2007 notification letter, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the July 2007 denial is final as to the evidence then of record, and is not subject to revision the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the July 2007 rating decision includes statements made by the Veteran.  This evidence provides bases for reopening the claim for service connection for nerve damage.  Specifically, the Veteran's statements are new in that they were not before the agency of decision makers at the time of the July 2007 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, the new evidence submitted is material in that it relates to the basis for the prior denial, i.e., the lack of evidence establishing nerve damage and treatment thereof.  

Thus, the new statements of the Veteran relate to unestablished facts necessary to substantiate the claim for service connection for nerve damage and also raise a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 110.  The criteria for reopening the claim for service connection for nerve damage have therefore been met.

B.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

1.  Diabetes Mellitus, Type II

The Veteran's diabetes is currently rated 20 percent under 38 C.F.R. § 4.119, DC 7913, applicable to diabetes mellitus.  Under DC 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  See Camacho, 21 Vet. App. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In an October 2015 VA examination report, the examiner reported that the Veteran's diabetes mellitus was managed by restricted diet and he was prescribed oral hypoglycemic agent(s).  The examiner reported that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.  The examiner reported diabetes mellitus impacted his ability to work due to A1C greater than 10, symptoms of fatigue, additional weight gain, and depression exacerbated since his daughter attempted suicide.  The examiner noted that the Veteran was unable to concentrate and could perform sedentary duties with good supervision and direction only.

VA treatment records reflect ongoing treatment for management of diabetes mellitus, type II.  Treatment records do not reflect the use of insulin and a requirement for regulation of activities.  

During his February 2018 Board hearing, the Veteran testified that he was on insulin for his diabetes mellitus.  Additionally, he testified that he was on a restricted diet.   

Upon review of the evidence of record, the Board finds that an initial disability rating in excess of 20 percent for diabetes mellitus, type II is not warranted.  The medical evidence demonstrates that the Veteran's diabetes mellitus has been treated with a restricted diet and hypoglycemic agent(s).  

The Board finds that a higher rating, 40 percent, is not warranted, as there is no evidence of the type required by the regulation indicating that the Veteran's diabetes requires regulation of activities.  To this end, the October 2015 VA examiner specifically found that the Veteran's diabetes mellitus does not require regulation of activities.  Furthermore, VA treatment records did not show that the Veteran requires regulation of activities due to his diabetes mellitus.  Therefore, a higher disability rating under DC 7913 is not warranted. 

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

For the foregoing reasons, an initial disability rating in excess of 20 percent for diabetes mellitus, type II is not warranted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

C.  100 Percent Rating for PTSD Prior to October 14, 2016

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

"The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(3).  The effective date statute and its implementing regulations require that the evidence demonstrate that at least some portion of the increase in disability occurred within the one-year period prior to the date of the claimant's claim for increase to receive the benefit of an earlier effective date.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed.Cir.2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").

The Veteran filed an application to reopen his claim for service connection for PTSD in February 2010.  A September 2011 rating decision granted the Veteran's service connection claim and assigned a 50 percent rating effective February 16, 2010.  The Veteran filed a timely NOD, and, as noted above, the RO granted a disability rating of 100 percent for PTSD effective October 14, 2016.  The Veteran timely filed a NOD appealing the effective date of the 100 percent disability rating.  

In addition, in Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Court held that the "effective date [regarding an increase in hearing loss] should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested."

Accordingly, viewing the evidence as a whole, the Board finds that throughout the entire period of appeal, the Veteran's PTSD was manifested by symptoms more nearly approximating total occupational and social impairment.  

An August 2011 VA examination report reflects that the examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  His symptoms of depression, not otherwise specified (NOS) included feelings of sadness and worthlessness, anhedonia, increased appetite, and sleeplessness.  The Veteran reported that he felt like his anhedonia has impacted his functioning in work settings as he had to call in sick on days when he could not "force" himself to go to work.  The examiner reported that while it was not possible to ascertain the etiology of his anhedonia (given that this symptom overlaps with his PTSD) and sleeplessness (given that this also overlaps with PTSD and he also has sleep apnea), his feelings of sadness and worthlessness in addition to his increased appetite were likely due to his depression while his other symptoms of re-experiencing avoidance and reactivity to various internal/external stimuli could be attributed to his PTSD.  He reports avoidance behaviors and trust issues at work with regard to not wanting to interact with others which the examiner concluded was due to his PTSD.  He reported that he had issues with trusting people and that this gets in the way of working and being productive at work.  He reported that he avoids people when he could, and preferred to stick to himself.  At the time of the examination, the Veteran denied symptoms of mania and auditory hallucinations.  However, he reported occasional visual hallucinations.  The examiner reported that as to the Veteran's activities of daily living, the Veteran reported problems with getting himself motivated to perform his activities of daily living, but could force himself to do them when necessary.  

VA treatment records since the August 2011 VA examination reflect that the Veteran experienced intrusive memories of past trauma, sometimes daily.  He also reported flashbacks which resulted in him screaming in his sleep and nightmares at least three times a week.  He reported high anxiety and avoiding crowded spaces and elevators due to fear.  He reported he startled easily and experienced hypervigilance.  He reported that he struggled with irritability.  He reported a history of mania/hypomania and panic attacks.  He also reported visual hallucinations.  He reported poor memory and concentration. 

In the October 2016 VA examination, the examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

During his February 2018 Board hearing, the Veteran testified that he experienced nightmares, depression, avoidance, anxiety, panic attacks, difficulty with concentration, memory loss (both short and long term), chronic sleep impairment, and hallucinations for the last six to seven years.  

In this case, viewing the evidence as a whole and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a disability rating of 100 percent for service-connected PTSD arose prior to the October 14, 2016 effective date assigned by the RO.  The lay statements indicating the degree of the Veteran's PTSD has been relatively constant since the February 2010 date of claim, and the lack of evidence showing that his PTSD suddenly got worse on the date of the October 2016 VA examination make it at least as likely as not that entitlement arose prior to the October 14, 2016 assigned effective date and as early as February 2010.

For the above reasons, the evidence is at least evenly balanced as to whether entitlement arose prior to October 14, 2016, the date of the last VA examination for PTSD and at about the time of the February 2010 claim for service connection for PTSD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial 100 percent rating is warranted from February 16, 2010 for PTSD. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

D. DEA Benefits Prior to October 14, 2016

The Veteran contends that he is entitled to an effective date prior to October 14, 2016 for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability. 38 U.S.C. § 3501 (2012); 38 C.F.R. §§ 3.807(a)(2), 21.3021 (2017).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

The Board found above that the 100 percent disability rating for service-connected PTSD, is warranted from February 16, 2010.  As eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case and permanent and total disability has been found from February 16, 2010, an effective date of February 16, 2010 is warranted for entitlement to DEA benefits.






ORDER

The application to reopen the previously denied claim for service connection for nerve damage is granted. 

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.

An initial rating of 100 percent for service-connected PTSD is granted from February 16, 2010, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of February 16, 2010 for Chapter 35 DEA benefits is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that further action on the claims for service connection for a nerve disability, to include as secondary to service-connected diabetes mellitus, and service connection for arthritis is warranted. 

In accordance with the duty-to-assist provisions codified at 38 U.S.C. § 5103A (d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a nerve disability, the Veteran contends that he suffers from nerve damage as a result of toxic fuel exposure in service as well as a result of his service-connected diabetes mellitus, type II.  During the February 2018 Board hearing, the Veteran testified that experienced burning and pain in his feet as a result of his diabetes.  While the Veteran has been examined by the VA for his diabetes mellitus, an examination for possible neuropathy was not conducted.  As the Veteran has provided a statement indicating that he has persistent or recurrent symptoms of a nerve disability that may be associated with service or his diagnosed diabetes mellitus, a remand for a medical evaluation and nexus opinion is warranted to decide the claim.

Additionally, the Veteran contends that he suffers from arthritis in his knees and back as a result of his military occupational specialty (MOS) in service.  The Veteran reported that he worked as a machinist mate and had to crawl around in damp cold and hot conditions.  STRs reflect complaint of and treatment for knee pain as well as complaint of and diagnosis of lumbar strain.  VA treatment records reflect that the Veteran has been diagnosed with bilateral knee osteoarthritis and he has experienced chronic low back pain.  

The Veteran has not been afforded a VA examination to determine whether his current bilateral knee osteoarthritis is related to his military service, as well as to determine whether his chronic low back pain is related to military service.  As the Veteran's STRs reflect knee and low back complaints, VA treatment records reflect a current bilateral knee disability and chronic low back pain, and the Veteran has provided statements indicating that his bilateral knee and back disability may be associated with service, a remand for a medical evaluation and nexus opinion is warranted to decide the claim.  

Accordingly, the remaining claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the etiology of any current nerve disability.  The physician should identify all nerve disabilities that have existed since the date of the claim.  

The claims folder must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

Then, the examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that any nerve disorder is related to or had its onset during the Veteran's military service, to include exposure to toxic fuel.

Additionally, the physician should indicate whether it is at least as likely as not (at least a 50 percent probability) that any nerve disability was either (a) caused or (b) aggravated by service-connected diabetes mellitus, type II.  

If aggravated, the physician should specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

2.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the etiology of any current bilateral knee and back disability, to include arthritis.  The physician should identify all knee and back disabilities that have existed since the date of the claim.  

The claims folder must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

Then, the examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that osteoarthritis or any other knee disorder is related to or had its onset during the Veteran's military service, to include the effect on the Veteran of his MOS.

The examiner should also indicate whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's low back pain or any other back disorder is related to or had its onset during the Veteran's military service, to include the effect on the Veteran of his MOS.

Additionally, the examiner should indicate whether the Veteran experiences functional impairment due to chronic low back pain.  Then, the physician should indicate whether any impairment, whether or not attributed to a specific diagnosis, is related to an in-service disease or injury or had its onset in service.

The examiner should address the Veteran's written statements and the other evidence of record.

All examination findings/results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for entitlement to service connection for a nerve disability, to include as secondary to service-connected diabetes mellitus, type II and entitlement to service connection for arthritis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


